FOR PUBLICATION                        FILED
                 UNITED STATES COURT OF APPEALS                    NOV 04 2016

                         FOR THE NINTH CIRCUIT                  MOLLY C. DWYER, CLERK
                                                                 U.S. COURT OF APPEALS




LESLIE FELDMAN; LUZ                          No.   16-16865
MAGALLANES; MERCEDEZ
HYMES; JULIO MORERA; CLEO                    D.C. No. 2:16-cv-01065-DLR
OVALLE; PETERSON ZAH, Former                 District of Arizona,
Chairman and First President of the          Phoenix
Navajo Nation; THE DEMOCRATIC
NATIONAL COMMITTEE; DSCC,
AKA Democratic Senatorial Campaign           ORDER
Committee; THE ARIZONA
DEMOCRATIC PARTY;
KIRKPATRICK FOR U.S. SENATE;
HILLARY FOR AMERICA,

            Plaintiffs-Appellants,

BERNIE 2016, INC.,

            Intervenor-Plaintiff-
            Appellant,

v.

ARIZONA SECRETARY OF STATE’S
OFFICE; MICHELE REAGAN, in her
official capacity as Secretary of State of
Arizona; MARICOPA COUNTY
BOARD OF SUPERVISORS; DENNY
BARNEY; STEVE CHUCRI; ANDY
KUNASEK; CLINT HICKMAN;
STEVE GALLARDO, member of the
Maricopa County Board of Supervisors,
in their official capacities; MARICOPA
COUNTY RECORDER AND
ELECTIONS DEPARTMENT; HELEN
PURCELL, in her official capacity as
Maricopa County Recorder; KAREN
OSBORNE, in her official capacity as
Maricopa County Elections Director;
MARK BRNOVICH, in his official
capacity as Arizona Attorney General,

              Defendants-Appellees,

THE ARIZONA REPUBLICAN
PARTY; DEBBIE LESKO; TONY
RIVERO; BILL GATES; SUZANNE
KLAPP,

              Intervenor-Defendants-
              Appellees.


BEFORE: THOMAS, Chief Judge and O’SCANNLAIN, W. FLETCHER,
RAWLINSON, CLIFTON, BYBEE, CALLAHAN, N. R. SMITH, MURGUIA,
WATFORD, and OWENS, Circuit Judges.

PER CURIAM:

      En banc oral argument will take place during the week of January 17, 2017,

in San Francisco, California. The date and time will be determined by separate

order. Plaintiffs’ motion for an injunction pending appeal is DENIED.

      In this action, plaintiffs challenge the provisions of Arizona law that

precludes counting ballots that are cast outside of the voter’s designated precinct,

even when those ballots include races and ballot measures for which the voter is

                                           2
eligible and qualified to vote. Plaintiffs argue that this procedure violates the

Voting Rights Act of 1965, and the Fourteenth Amendment to the Constitution.

        The district court denied the plaintiffs’ request for a preliminary injunction.

A divided three judge panel affirmed the district court’s order. A majority of the

non-recused active judges then voted to rehear this case en banc.

        En banc argument will be confined to the question of whether or not a

preliminary injunction should issue as to future elections. The en banc court will

not consider whether or not out-of-precinct votes should be counted in the pending

general election. Current Arizona election law, practices, and procedures as to out-

of-precinct voting will be fully applicable to this election. The en banc court

declines to issue any order that would potentially disrupt procedures in the

upcoming election. Purcell v. Gonzalez, 549 U.S. 1, 4 (2006) (per curiam).

        For further information or special requests regarding scheduling, please

contact Deputy Clerk Paul Keller at paul_keller@ca9.uscourts.gov or (206) 224-

2236.

        Within seven days from the date of this order, the parties shall forward to the

Clerk of Court twenty-five additional paper copies of the original briefs and twelve

additional paper copies of the excerpts of record. The paper copies must be

accompanied by certification (attached to the end of each copy of the brief) that the


                                            3
brief is identical to the version submitted electronically. A sample certificate is

available at

http://www.ca9.uscourts.gov/datastore/uploads/cmecf/Certificate-for-Brief-in-

Paper-Format.pdf. The paper copies shall be printed from the PDF version of the

brief created from the word processing application, not from PACER or Appellate

ECF.                                                              FILED
                                                                  NOV 04 2016

                                                              MOLLY C. DWYER, CLERK
                                                                U.S. COURT OF APPEALS



THOMAS, Chief Judge, concurring in part, and dissenting in part, with
whom W. FLETCHER, RAWLINSON, AND MURGUIA, Circuit Judges,
join:

       I agree that this appeal should be reheard en banc for the reasons stated in

my dissent. Feldman v. Arizona Sec’y of State, 2016 WL 6472060, at *10–21 (9th

Cir. 2016) (Thomas, J., dissenting). The issues presented are important for both the

present and future elections.

       However, I would hold argument and decide the appeal prior to the

certification of results for the present election. As I explained in my dissent,

qualified voters have been, and will continue to be, disenfranchised by Arizona’s

refusal to count legitimate ballots cast out-of-precinct. There is no reason why




                                           4
these legitimate votes should not be counted in this election, particularly when the

votes are collected and available for election officials to tabulate.




                                            5